           Case 1:19-cr-00007-NONE-BAM Document 241 Filed 12/17/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00007 NONE-SKO
12                                 Plaintiff,            STIPULATION TO CONTINUE SENTENCING
                                                         AND ORDER THEREON
13                           v.
14   ELEUTARIO MARTINEZ.                                 Date: January 15, 2021
                                                         Time: 8:30 a.m.
15                                 Defendants.           Honorable Dale A. Drozd
16

17           The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,
18   and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Eleutario
19   Martinez, by and through his attorney of record, Mark Coleman, hereby stipulate to continue the
20   sentencing in this case from January 15, 2021 until February 12, 20201 at 8:30 a.m., in order to facilitate
21   a safety-valve debriefing prior to sentencing.
22    Dated: December 15, 2020                                McGREGOR W. SCOTT
                                                              United States Attorney
23

24                                                            /s/ Kathleen A. Servatius
                                                              KATHLEEN A. SERVATIUS
25                                                            Assistant United States Attorney

26
     Dated: December 15, 2020                             /s/ Mark Coleman
27                                                        Attorney for Eleutario Martinez
     ///
28
     ///
       STIPULATION TO CONTINUE SENTENCING HEARING
                                                          1
30
         Case 1:19-cr-00007-NONE-BAM Document 241 Filed 12/17/20 Page 2 of 2


 1                                                  ORDER
 2          IT IS HEREBY ORDERED that the sentencing hearing in this matter shall be continued from
 3   January 15, 2021 until February 12, 20121 at 8:30 a.m.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    December 16, 2020
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING
                                                       2
30
